7 N.Y.3d 897 (2006)
CHAHEE PICKARD, Appellant-Respondent,
v.
TODD S. PICKARD, Respondent-Appellant.
Court of Appeals of New York.
Submitted October 2, 2006.
Decided November 21, 2006.
*898 On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to cross appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.